DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 19 depends from independent claim 18, which on lines 2-3 sets forth the parameters of “three or more protrusions located along the inner circumference of the ring”; claim 19, on lines 1-2, sets forth the parameter of “further comprising three or more protrusions located along an inner circumference of the ring”, however this parameter has never been set forth in the originally filed disclosure.  Specifically, the originally filed disclosure never 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 19 depends from independent claim 18, which on lines 2-3 sets forth the parameters of “three or more protrusions located along the inner circumference of the ring”; claim 19, on lines 1-2, sets forth the parameter of “further comprising three or more protrusions located along an inner circumference of the ring”, however this parameter is found to be confusing.  It is not clear if the “three or more protrusions” as set forth in claim 19 are the same protrusions as first introduced on line 2 of claim 18, or if they are three additional, completely different, protrusions from the one disclosed on line 2 of claim 18.  If they are different, then it is further found to be confusing, since claim 18 sets forth that there can be “three or more protrusions” (emphasis added), so it is not clear how the above mentioned parameter of claim 19 further limits what has already been set forth in claim 18.  In order to overcome the rejection, it is suggested claim 19 be amended by deleting the words “further comprising three or more protrusions located along an inner circumference of the ring,” and replacing them with the word “wherein” (this would also overcome the 112(a), new matter rejection, above).
Examiner’s Note
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Evdokimov et al. (US PG Pub. 2010/0023121), as disclosed in the IDS dated 08/14/2020, hereinafter Evdokimov, in view of Bokros et al. (US Patent No. 6,059,826), as disclosed in the IDS dated 08/14/2020, hereinafter Bokros.
Regarding claim 1, Evdokimov discloses a trileaflet mechanical prosthetic heart valve, illustrated in Figure 1, comprising a ring (1) having an inner circumference (2); three or more hinges (11) attached to the ring, evenly spaced from one another along the inner circumference (2) of the ring, illustrated in Figures 1 and 3 ([0029] & [0030], Lines 1-3); and three or more leaflets (3), each leaflet attached to one of the three or more hinges (11) by an opening (9) located in a center of a lower portion of the leaflet (3), illustrated in Figures 1 and 3-5 ([0030], Lines 3-5); each leaflet (3) including a rear surface (5) having a convex shape in a transvers axis, illustrated in Figures 1 and 5 ([0031], Lines 2-3); but fails to teach three or more protrusions located along the inner circumference of the ring, wherein the rear surface of the leaflets are configured to be in contact with the protrusions when the leaflets are in an open position such 
However, Bokros teaches a mechanical prosthetic heart valve, illustrated in Figure 7, having at least three protrusions (79) on an inner circumference (19) of a ring portion of the heart valve, the protrusions (79) aid to limit the extent of downstream movement of the leaflets (Column 8, Lines 26-31 –to clarify, it is clearly illustrated in Figure 6 that there are at least three abutments 73 located in the inner circumference of the ring, and it is stated that the protrusions 79 are associated with each abutment; therefore teaching at least three protrusions); wherein the rear/outflow surface (43) of the leaflets are configured to be in contact with the protrusions (79) when the leaflets are in an open position such that there is a gap formed between the rear/outflow surface of the leaflets and the inner circumference of the ring.
In view of the teachings of Bokros, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the inner circumference, of the ring portion of the heart valve of Evdokimov, to have at least three protrusions (one corresponding to each leaflet), in order to limit the extent of downstream movement of the leaflets (as taught by Bokros); such that the rear surface of the leaflets, of the heart valve of Evdokimov in view of Bokros, are in contact with the protrusions forming an arc shaped gap between the rear surface of the leaflets and the inner circumference of the ring when the leaflets are in the open position (to clarify the gap would be considered arc shaped due to the convex shape of the rear surface of the leaflet, as taught by Evdokimov). 
Regarding claim 4, Evdokimov in view of Bokros disclose the trileaflet mechanical prosthetic heart valve of claim 1, wherein Evdokimov further teaches the leaflets (3) have a 
Regarding claim 5, Evdokimov in view of Bokros disclose the trileaflet mechanical prosthetic heart valve of claim 1, wherein Evdokimov further teaches the leaflets (3) each have a generally triangular shape, illustrated in Figures 1 and 5.
Regarding claim 6, Evdokimov in view of Bokros disclose the trileaflet mechanical prosthetic heart valve of claim 1, wherein Evdokimov further teaches the lower portion of the leaflets (3) together form a circular shape along the inner circumference (2) of the ring (1), illustrated in Figures 1 and 3-5.
Regarding claim 7, Evdokimov in view of Bokros disclose the trileaflet mechanical prosthetic heart valve of claim 1, wherein Bokros further teaches the protrusions (79) of the ring are configured to prevent the leaflets (13) from forming an angle greater than 90° with respect to a transversal plane of the ring, illustrated in Figure 7.
Regarding claim 8, Evdokimov in view of Bokros disclose the trileaflet mechanical prosthetic heart valve of claim 1, wherein Bokros further teaches the protrusions (79) are evenly spaced relative to each other along the inner circumference of the ring, illustrated in Figures 6 and 7 (Bokros: Column 8, Lines 28-31 – to clarify, it is clearly illustrated, and disclosed, that the abutments 73 are spaced equidistant from one another, and further stated that the protrusions 79 are located axial to, and associated with, the abutments).
Regarding claim 9, Evdokimov in view of Bokros disclose the trileaflet mechanical prosthetic heart valve of claim 1, wherein Bokros further teaches the hinges (77) are coupled to the ring at a lower portion, i.e. at a location closer to the inflow end, of the protrusions (79), illustrated in Figure 7.
Regarding claim 10, Evdokimov in view of Bokros disclose the trileaflet mechanical prosthetic heart valve of claim 1, wherein Bokros further teaches the protrusions (79) of the ring have a semi-circular cross section, illustrated in Figure 7.
Regarding claim 11, Evdokimov in view of Bokros disclose the trileaflet mechanical prosthetic heart valve of claim 1, wherein Evdokimov further teaches the hinges (11) are configured such that each leaflet (3) opens and closes by sliding along the hinge at the opening (9) in the center of the lower portion of the leaflet, illustrated in Figures 1 and 3-5 (Evdokimov: [0030]; [0035], Lines 1-9 & [0036], Lines 1-11).
Regarding claim 12, Evdokimov in view of Bokros disclose the trileaflet mechanical prosthetic heart valve of claim 1, wherein Evdokimov further teaches the leaflets are configured to be positioned at 90º with respect to the transversal plane of the ring when open, illustrated in Figure 1, and that the leaflets are configured to (i.e. have the physical/structural ability to) be positioned at 35º with respect to the transversal plane of the ring when closed, illustrated in Figure 2; and though Evdokimov does not specifically state that the leaflets are at 35º with respect to the transversal plane of the ring when closed; Bokros states that the leaflets (13) are configured to be positioned at 35º with respect to a transversal plane of the ring when closed, illustrated in Figure 9 (Bokros: Column 6, Lines 33-37), and further also states that the leaflets are configured to be positioned at 90 º with respect to the transversal plane of the ring when open, illustrated in Figures 5-7 (Bokros: Column 9, Lines 13-17).  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the leaflets, of the prosthetic heart valve of Evdokimov in view of Bokros, to be configured to be positioned at 90º and at 35º, with respect to the transversal plane of the ring, when open and 
Regarding claim 13, Evdokimov in view of Bokros disclose the trileaflet mechanical prosthetic heart valve of claim 1, wherein Evdokimov further teaches each hinge (11) attaches to the ring (1) at each end of the hinge, the hinge (11) including an open area in a middle of the hinge, and wherein each leaflet (3) is positioned on each hinge such that the hinge sits within the opening (9) of the leaflet, illustrated in Figures 1, 3 and 5.
Regarding claim 14, Evdokimov in view of Bokros disclose the trileaflet mechanical prosthetic heart valve of claim 13, wherein Evdokimov further teaches each leaflet (3) includes protuberances (13) on either side of the opening (9), the protuberances (13) protruding into the opening (9), illustrated in Figure 5.
Regarding claim 15, Evdokimov in view of Bokros disclose the trileaflet mechanical prosthetic heart valve of claim 14, wherein Evdokimov further teaches the protuberances (13) of each leaflet form a first portion (FP) of the opening (9) above the protuberance, the first portion (FP) being wider than a second portion (SP) of the opening between the protuberances (13), illustrated in Figure 5 and modified figure 5, below (it is to be noted that since the protuberances (13) extend into the opening (9), the second portion, which is located between the protuberances, would be more narrow than the first portion which is above the protuberances), the leaflet (3) being slidable along the hinge (11) with the hinge positioned within the first portion of the opening, illustrated in Figures 1, 4 and 5.

    PNG
    media_image1.png
    351
    335
    media_image1.png
    Greyscale

Regarding claim 16, Evdokimov in view of Bokros disclose the trileaflet mechanical prosthetic heart valve of claim 15, wherein Evdokimov further teaches the second portion (SP) of the opening (9) of each leaflet is narrowed by the protuberances (13), illustrated in Figure 5 and modified figure 5, above, the leaflet (3) being slidable along the hinge with the protuberances (13) protruding into the open area of the hinge (11) during opening and closing of the leaflets, illustrated in Figures 1 and 5 (Evdokimov: [0030] & [0035], Lines 1-7).
Regarding claim 17, Evdokimov in view of Bokros disclose the trileaflet mechanical prosthetic heart valve of claim 15, and though Evdokimov does not disclosed that the opening of each leaflet includes a third portion below the protuberances that is wider than the second portion (i.e. having the protuberances expend from a middle portion of the side walls of the opening), this parameter is found to be a mere matter of normal design choice, not involving a novel inventive step.  It would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate location for the protuberances on the side walls of the opening including in the middle (which would result in a third portion below the protuberances that is wider than the In re Japikse, 86 USPQ 70.  Furthermore, neither the claim, nor the originally filed specification gave any reason/benefit for, or criticality to the above mentioned parameter; and it is also to be noted that both leaflets (of the invention at hand and of the prior art) act in the same way to perform the intended function of the prosthetic heart valve (i.e. the interaction between the protuberances of the leaflets and the hinges allow for pivoting/sliding motion to allow the leaflets to open and close).
Regarding claim 18, Evdokimov discloses a trileaflet mechanical prosthetic heart valve, illustrated in Figure 1, comprising a ring (1) having an inner circumference (2), illustrated in Figure 3;three or more hinges (11) attached to the ring evenly spaced from one another along the inner circumference (2) of the ring, illustrated in Figures 1 and 3 ([0029] & [0030], Lines 1-3); and three leaflets (3), each leaflet attached to one of the hinges (11) by an opening (9) located in the center of a lower portion of the leaflet (3), illustrated in Figures 1 and 3-5 ([0030], Lines 3-5), each leaflet (3) including protuberances (13) on either of the opening (9) that protrude into the hinge (11) allowing rotation of the leaflet along the hinge, illustrated in Figures 1 and 3-5 ([0030 & [0035], Lines 1-7); but fails to teach three or more protrusions located along the inner circumference of the ring, wherein the leaflets are configured to be in contact with the protrusions in an open position, and not to be in contact with the protrusions when the leaflets are in a closed position.
However, Bokros teaches a mechanical prosthetic heart valve, illustrated in Figure 7, having at least three protrusions (79) on an inner circumference (19) of a ring portion of the heart valve, the protrusions (79) aid to limit the extent of downstream movement of the leaflets (Column 8, Lines 26-31 –to clarify, it is clearly illustrated in Figure 6 that there are at least three 
In view of the teachings of Bokros, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the inner circumference, of the ring portion of the heart valve of Evdokimov, to have at least three protrusions (one corresponding to each leaflet), in order to limit the extent of downstream movement of the leaflets (as taught by Bokros); such that the leaflets, of the heart valve of Evdokimov in view of Bokros, are in contact with the protrusions in an open position, and not to be in contact with the protrusions when the leaflets are in a closed position.
Regarding claim 19, Evdokimov in view of Bokros disclose the trileaflet mechanical prosthetic heart valve of claim 18, wherein Bokros further teaches the three protrusions (79), located along an inner circumference of the ring, are configured to prevent the leaflets (13) from forming an angle greater than 90° with respect to a transversal plane of the ring, illustrated in Figure 7.
Regarding claim 20,.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Evdokimov in view of Bokros as applied to claim 1 above, and further in view of Weber et al. (US PG Pub. 2012/0059455), as disclosed in the IDS dated 08/14/2020, hereinafter Weber.
Regarding claim 2, Evdokimov in view of Bokros disclose the trileaflet mechanical prosthetic heart valve of claim 1, but do not teach a bio-hemo-compatible layer of titanium oxide covering the ring, the hinges and the leaflets.
	However, Weber teaches an implantable vascular device which comprises a titanium oxide covering; the titanium oxide covering is biocompatible and provides low thrombogenicity ([0035], Lines 1-3).
	In view of the teachings of Weber, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the prosthetic heart valve, of Evdokimov in view of Bokros, with a coating of titanium oxide covering the ring, hinges and the leaflets, in order to provide low thrombogenicity and avoid the formation of thrombus/clots.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Evdokimov in view of Bokros as applied to claim 1 above, and further in view of Lapeyre (US PG Pub. 2008/0086202), as disclosed in the IDS dated 08/14/2020.
Regarding claim 3, Evdokimov in view of Bokros disclose the trileaflet mechanical prosthetic heart valve of claim 1, but do not teach the ring, the hinges, and the leaflets are composed of titanium.
	However, Lapeyre teaches a trileaflet mechanical prosthetic heart valve, illustrated in Figure 1, which is composed of titanium ([0065], Lines 1-4 & [0066], Lines 1-2).  Titanium is 
	In view of the teachings of Lapeyre, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to compose the prosthetic heart valve, of Evdokimov in view of Bokros, from titanium, due to titanium’s biocompatibility and ability not to induce thrombosis.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,478,228. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims set for similar limitations of a mechanical prosthetic valve comprising a ring having three  protrusions along its inner circumference; three hinges evenly spaced from one another along the inner circumference of the ring; and three leaflets attached to the hinges, wherein a rear surface of the leaflets are configured to be in contact with the protrusions when in an open position, such that there is an arc shaped gap formed between the rear surface of the leaflets and the inner circumference of the ring, and configured to not contact the protrusions when the leaflets are in a closed positon.  It is to be noted that omission, in the current application, of additional structure set forth in the claims of U.S. Patent No. 10,478,228 with subsequent loss of their function would have been obvious to one of ordinary skill in the art at the time of the invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973.  The examiner can normally be reached on Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774